UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012 – March 31, 2012 Item 1.Schedule of Investments. ADAMS HARKNESS SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS MARCH 31, 2012 (Unaudited) Shares Security Description Value Common Stock - 94.9% Biotechnology - 5.9% Affymax, Inc. (a) $ Ariad Pharmaceuticals, Inc. (a) Dynavax Technologies Corp. (a) Halozyme Therapeutics, Inc. (a) Pharmacyclics, Inc. (a) Business Services - 14.7% Chefs' Warehouse Holdings, Inc. (a) DealerTrack Holdings, Inc. (a) Dycom Industries, Inc. (a) Huron Consulting Group, Inc. (a) Innerworkings, Inc. (a) Liquidity Services, Inc. (a) Mistras Group, Inc. (a) Sourcefire, Inc. (a) Tangoe, Inc. (a) The Advisory Board Co. (a) Ultimate Software Group, Inc. (a) United Rentals, Inc. (a) Consumer Discretionary - 10.1% Annie's, Inc. (a) Asbury Automotive Group, Inc. (a) Buffalo Wild Wings, Inc. (a) Conn's, Inc. (a) Cost Plus, Inc. (a) Fuel Systems Solutions, Inc. (a) Greenway Medical Technologies (a) Imax Corp. (a) Liz Claiborne, Inc. (a) Lumber Liquidators Holdings, Inc. (a) Oxford Industries, Inc. P.F. Chang's China Bistro, Inc. Red Robin Gourmet Burgers, Inc. (a) Ryland Group, Inc. Spirit Airlines, Inc. (a) Steven Madden, Ltd. (a) Consumer Services - 1.2% Life Time Fitness, Inc. (a) Energy - 4.4% Approach Resources, Inc. (a) Goodrich Petroleum Corp. (a) Hercules Offshore, Inc. (a) Hornbeck Offshore Services, Inc. (a) Kodiak Oil & Gas Corp. (a) Sanchez Energy Corp. (a) Financial Services - 5.2% Altisource Portfolio Solutions SA (a) Bank of the Ozarks, Inc. Bankrate, Inc. (a) Boston Private Financial Holdings, Inc. Cardtronics, Inc. (a) PrivateBancorp, Inc. Western Alliance Bancorp. (a) Health-Care - 9.6% ABIOMED, Inc. (a) Akorn, Inc. (a) Align Technology, Inc. (a) Amarin Corp PLC, ADR (a) Cyberonics, Inc. (a) Endologix, Inc. (a) HeartWare International, Inc. (a) MAKO Surgical Corp. (a) Medivation, Inc. (a) Salix Pharmaceuticals, Ltd. (a) Vivus, Inc. (a) Vocera Communications, Inc. (a) Volcano Corp. (a) Health-Care Services - 0.4% Centene Corp. (a) Industrials - 11.4% Chart Industries, Inc. (a) Haynes International, Inc. Horsehead Holding Corp. (a) On Assignment, Inc. (a) Proto Labs, Inc. (a) Spirit Aerosystems Holdings, Inc. (a) Titan International, Inc. Titan Machinery, Inc. (a) Trex Co., Inc. (a) US Silica Holdings, Inc. (a) Westport Innovations, Inc. (a) Retail - 12.0% Aeropostale, Inc. (a) Francesca's Holdings Corp. (a) Hibbett Sports, Inc. (a) HOT Topic, Inc. Mattress Firm Holding Corp. (a) Michael Kors Holdings, Ltd. (a) Pier 1 Imports, Inc. (a) Select Comfort Corp. (a) The Fresh Market, Inc. (a) The Men's Wearhouse, Inc. Zumiez, Inc. (a) Software - 4.6% Aspen Technology, Inc. (a) Constant Contact, Inc. (a) Demandware, Inc. (a) ExactTarget, Inc. (a) LivePerson, Inc. (a) PROS Holdings, Inc. (a) Synchronoss Technologies, Inc. (a) Yelp, Inc. (a) Technology - 15.4% Allot Communications, Ltd. (a) Brightcove, Inc. (a) Cavium, Inc. (a) Cirrus Logic, Inc. (a) CommVault Systems, Inc. (a) Fabrinet (a) FARO Technologies, Inc. (a) Imperva, Inc. (a) Inphi Corp. (a) InvenSense, Inc. (a) IPG Photonics Corp. (a) Jive Software, Inc. (a) Maxwell Technologies, Inc. (a) Mellanox Technologies, Ltd. (a) Monolithic Power Systems, Inc. (a) Procera Networks, Inc. (a) Silicon Motion Technology Corp., ADR (a) Ubiquiti Networks, Inc. (a) Velti PLC (a) Volterra Semiconductor Corp. (a) Total Common Stock (Cost $9,884,075) Total Investments - 94.9% (Cost $9,884,075)* $ Other Assets & Liabilities, Net – 5.1% Net Assets – 100.0% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no significant transfers between Level 1 and Level 2 for the period ended March 31, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2012 (Unaudited) Shares Security Description Value Common Stock - 97.0% Australia - 1.3% BHP Billiton, Ltd., ADR $ Belgium - 1.1% Solvay SA, Class A Canada - 1.7% Methanex Corp. Finland - 3.3% Kone Oyj, Class B Konecranes Oyj YIT Oyj France - 4.1% Christian Dior SA Etablissements Maurel et Prom Imerys SA Transgene SA (a) Germany - 8.2% BASF SE Deutsche Telekom AG Hannover Rueckversicherung AG Muenchener Rueckversicherungs AG, Class R Symrise AG Wincor Nixdorf AG Hong Kong - 0.9% Guangdong Investment, Ltd. India - 2.0% Infosys, Ltd., ADR State Bank of India, GDR Ireland - 4.9% CRH PLC Greencore Group PLC Smurfit Kappa Group PLC Israel - 1.4% Teva Pharmaceutical Industries, Ltd., ADR Italy - 0.7% Trevi Finanziaria Industriale SpA Japan - 7.6% Asahi Group Holdings, Ltd. KDDI Corp. MEIJI Holdings Co., Ltd. Nichirei Corp. Showa Denko KK Norway - 1.5% DNB ASA South Africa - 1.4% Sasol, Ltd. South Korea - 2.2% Samsung Electronics Co., Ltd. Sweden - 4.5% Duni AB, Class A Investor AB, Class B Svenska Handelsbanken AB, Class A Switzerland - 1.4% Novartis AG Thailand - 1.3% Thai Oil PCL United Kingdom - 8.3% Barratt Developments PLC (a) BBA Aviation PLC Bellway PLC Persimmon PLC Taylor Wimpey PLC United States - 39.2% Allete, Inc. Ameris Bancorp (a) Astoria Financial Corp. Brooks Automation, Inc. Carter's, Inc. (a) Colony Bankcorp, Inc. (a) Forest Laboratories, Inc. (a) Frontier Communications Corp. General Dynamics Corp. H.J. Heinz Co. Hewlett-Packard Co. Independent Bank Corp. International Bancshares Corp. Mac-Gray Corp. Marathon Oil Corp. Marathon Petroleum Corp. NextEra Energy, Inc. Peoples Bancorp, Inc. Praxair, Inc. Quest Diagnostics, Inc. Questcor Pharmaceuticals, Inc. (a) Southwest Bancorp, Inc. (a) The Chubb Corp. The J.M. Smucker Co. UnitedHealth Group, Inc. Univest Corp. of Pennsylvania Verizon Communications, Inc. Webster Financial Corp. WellPoint, Inc. Total Common Stock (Cost $163,805,834) Principal Security Description Rate Maturity Value Short-Term Investments - 0.1% Certificates of Deposit - 0.1% Middlesex Federal Savings Bank % 11/26/12 Stoneham Savings Bank 11/24/12 Total Certificates of Deposit (Cost $65,078) Total Short-Term Investments (Cost $65,078) $ Total Investments - 97.1% (Cost $163,870,912)* Other Assets & Liabilities, Net – 2.9% Net Assets – 100.0% $ ADR American Depositary Receipt GDR Global Depositary Receipt PCL Public Company Limited PLC Public Limited Company (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Australia $ $ - $ - $ Belgium - - Canada - - Finland - - France - - Germany - - Hong Kong - - India - - Ireland - - Israel - - Italy - - Japan - - Norway - - South Africa - - South Korea - - Sweden - - Switzerland - - Thailand - - United Kingdom - - United States - - Certificates of Deposit - - Total Investments At Value $ $ $ - $ There were no significant transfers between Level 1 and Level 2 for the period ended March 31, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. THE BEEHIVE FUND FUND SCHEDULE OF INVESTMENTS MARCH 31, 2012 (Unaudited) Shares Security Description Value Common Stock - 98.1% Consumer Discretionary - 13.5% Comcast Corp., Class A $ Digital Generation, Inc. (a) Imax Corp. (a) Johnson Controls, Inc. Consumer Staples - 3.5% CVS Caremark Corp. Energy - 13.2% Devon Energy Corp. Kinder Morgan Management, LLC (a) Marathon Oil Corp. The Williams Cos., Inc. Financials - 22.5% ACE, Ltd. AON Corp. CIT Group, Inc. (a) MetLife, Inc. State Street Corp. SunTrust Banks, Inc. Health Care Equipment and Services - 7.0% Baxter International, Inc. Hologic, Inc. (a) Industrials - 8.0% Cooper Industries PLC Republic Services, Inc. United Parcel Service, Inc., Class B Pharmaceuticals, Biotechnology and Life Sciences - 7.8% Life Technologies Corp. (a) Thermo Fisher Scientific, Inc. Software & Services - 22.6% Broadridge Financial Solutions, Inc. Check Point Software Technologies, Ltd. (a) Google, Inc., Class A (a) Microsoft Corp. Oracle Corp. The Western Union Co. Total Common Stock (Cost $78,035,720) Money Market Funds - 1.6% Fidelity Institutional Cash Money Market Fund, 0.22% (b)(Cost $1,518,183) Total Investments - 99.7% (Cost $79,553,903)* $ Other Assets & Liabilities, Net – 0.3% Net Assets – 100.0% $ LLC Limited Liability Company PLC Public Limited Company (a) Non-income producing security. (b) Variable rate security. Rate presented is as of March 31, 2012. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financials - - Health Care Equipment and Services - - Industrials - - Pharmaceuticals, Biotechnology and Life Sciences - - Software & Services - - Money Market Funds - - Total Investments At Value $ $ $ - $ There were no significant transfers between Level 1 and Level 2 for the period ended March 31, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. ((a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: May 3, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: May 3, 2012 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: May 3, 2012
